United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2815
                                   ___________

Abdirashid Waberi,                    *
                                      *
             Petitioner,              *
                                      * Petition for Review of an
       v.                             * Order of the Immigration and
                                      * Naturalization Service.
John D. Ashcroft, Attorney General    *
of the United States,                 *    [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                         Submitted: May 19, 2003

                              Filed: June 26, 2003
                                   ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Somali citizen Abdirashid Waberi petitions for review of an order of the Board
of Immigration Appeals, which affirmed an Immigration Judge’s denial of Waberi’s
application for asylum and withholding of removal, and the denial of his motion to
reopen for consideration of a claim under the Convention Against Torture. After
careful review of the record, we deny the petition because the evidence does not
compel reversal. See Navarijo-Barrios v. Ashcroft, 322 F.3d 561, 562 (8th Cir. 2003)
(court is obligated to affirm unless asylum applicant shows that evidence not only
supports reversal but compels it). In addition, we conclude Waberi's claims for
withholding of removal and relief under the Convention Against Torture fail. See 8
C.F.R. § 208.16(c)(2) (2002); Francois v. INS, 283 F.3d 926, 931 (8th Cir. 2002).

      Accordingly, we deny the petition.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-